       Case 2:18-cv-00069-KG-GJF Document 85 Filed 07/14/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO
                                      ___________

ANDREA FITZSIMMONS,

              Plaintiff,

v.                                                                 Civ. No. 18-69 KG/GJF

THOMAS STEWART, and
STEWART INDUSTRIES INTERNATIONAL
ROSWELL LLC,

            Defendants.
____________________________________                               CONSOLIDATED WITH
ANDREA FITZSIMMONS,

              Plaintiff,

v.                                                                 Civ. No. 20-226 KG/GJF

STEWART INDUSTRIES
INTERNATIONAL ROSWELL LLC,

              Defendant.

                     FINAL JUDGMENT IN FAVOR OF PLAINTIFF
                        AND AGAINST DEFENDANT STEWART
                    INDUSTRIES INTERNATIONAL ROSWELL LLC.

       THIS MATTER is before the Court on Plaintiff Andrea Fitzsimmons March 12, 2020

civil enforcement action pursuant to 29 C.F.R. § 1979.113 to enforce the Judgement issued by

the Office of Administrative Law Judges, Judge Richard M. Clark, on January 9, 2020, in favor

of Plaintiff and against Stewart Industries International Roswell, LLC. Plaintiff submitted Judge

Clark’s January 9, 2020, final order with her March 12, 2020, civil enforcement action. The

Court, having reviewed the final order of the ALJ, and finding that Defendant Stewart Industries

International Roswell LLC. did not appeal the final order to the Tenth Circuit Court of Appeals



                                               1
       Case 2:18-cv-00069-KG-GJF Document 85 Filed 07/14/20 Page 2 of 2



under 29 C.F.R. § 1979.112(a) and finding that the actions of Stewart Industries International

Roswell LLC. occurred in Roswell, New Mexico, enters Final Judgment against Stewart

Industries International Roswell LLC. in compliance with Fed. R. Civ. P. 58.

       Wherefore;

       IT IS FURTHER ORDERED that the ALJ’s damages are awarded in favor of Plaintiff

Andrea Fitzsimmons and against Defendant Stewart Industries International Roswell, LLC. in the

sum of $204,306.17.



                                             ______________________________________
                                             UNITED STATES DISTRICT JUDGE




                                                2
